                 Case 20-12694-BLS       Doc 1-1    Filed 10/26/20   Page 1 of 8



 Arlean Lee
 2625 SW 133rd Avenue
 Miramar FL 33027-3882


 Band & Co
 1555 N. Rivercenter Drive
 Suite 302
 Milwaukee, WI 53212


 BMM Capital LLC
 200 E 94th St, Apt PH5
 New York City, NY 10128


 Brennan Opportunities Fund I LP
 1 Sea Breeze Court
 Napa, CA 94559


 CEDE & CO (Fast Account)
 PO Box 20
 Bowling Green Station
 New York, NY 10004


 Convertible Unsecured Notes Trustee
 U.S. Bank National Association
 Attention: Corporate Trust
 One Federal Street, 10th Floor
 Boston, MA 2110


 Counsel to the Senior Secured Notes Trustee
 K&L Gates LLP
 Andy Skouvakis, Scott E. Waxman
 Stacey E. Roberts
 600 N. King Street, Suite 901
 Wilmington, DE 19801


 Counsel to the Supporting Convertible Unsecured Noteholders
 Stroock & Stroock & Lavan LLP
 Brett Lawrence, Esq.
 Matthew G. Garofalo, Esq.
 180 Maiden Lane
 New York, NY 10038-4982


DOCS_LA:333137.1 23629/001
                 Case 20-12694-BLS      Doc 1-1      Filed 10/26/20   Page 2 of 8




 Counsel to the Supporting Senior Secured Noteholders
 Faegre Drinker Biddle & Reath LLP
 James H. Millar, Esq.
 Laura E. Appleby, Esq.
 1177 Avenue of the Americas, 41st Floor
 New York, NY 10036


 Counsel to the Supporting Senior Secured Noteholders
 Faegre Drinker Biddle & Reath LLP
 Brett D. Fallon
 222 Delaware Avenue
 Suite 1410
 Wilmington, DE 19801


 Counsel to theConvertible Unsecured Notes Trustee
 Foley & Lardner LLP
 Richard J. Bernard, Esq.
 90 Park Avenue
 New York, NY 10016


 Covington & Burling LLP
 Jason Raofield
 One CityCenter
 850 Tenth Street, NW
 Washington, DC 20001-4956


 David Haring
 10048 Cielo Drive
 Beverly Hills, CA 90210


 David Haring
 East Lyford Lane 7776
 Nassau, Bahamas,


 David Sasso
 4320 NE 16th Avenue
 Oakland Park, FL 33334




DOCS_LA:333137.1 23629/001                       2
                 Case 20-12694-BLS   Doc 1-1   Filed 10/26/20   Page 3 of 8



 Evermore Global Value Fund
 89 Summit Avenue
 3rd Floor
 Summit, NJ 07901


 FFI Holdings PLC
 15 Conduit Street
 London, England, W1S 2XJ,


 Film Finances, Inc.
 9000 Sunset Boulevard, Suite 1400
 Los Angeles, CA 90069


 First National Bank
 1835 N. Valley Mills Dr.
 Waco, TX 76710-2662


 Gary Arnold
 19030 Skyridge Circle
 Boca Raton, FL 33498-6223


 Gerald Hellerman
 5431 NW 21st Avenue
 Boca Raton, FL 33496-3446


 Harvey Werblowsky
 Emergent Capital, Inc.
 1200 North Federal Hwy
 Suite 200
 Boca Raton, FL 33432


 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346


 Investco 1 LLC
 204 Woodhew Drive
 Woodway, TX 76712




DOCS_LA:333137.1 23629/001                 3
                 Case 20-12694-BLS          Doc 1-1      Filed 10/26/20   Page 4 of 8



 Ironsides Partners Special Situations Master Fund III L.P.
 Guland House
 Grand Cayman KY1-1104
 Cayman Islands,


 James G. Wolf
 105 Flyway Drive
 Kiawah Island, SC 29455


 James Hua
 Opal Advisors
 500 108th Avenue NE
 11th Floor
 Bellevue, WA 98004


 Joe Sarachek / JSARCO, LLC
 c/o Kelley Drye & Warren LLP
 101 Park Avenue
 New York, NY 10178


 Jonathan B. Butler, Esq.
 Ciklin Lubitz
 515 N. Flagler Drive, 20th Floor
 West Palm Beach, FL 33401


 Joseph E. Sarachek
 22 Harvest Drive
 Scarsdale, NY 10583


 Kerry Far Eastern Investments Limited
 Commence Chambers
 P.O. Box 2208
 Road Town Tortola, BVI,


 Matthew D. Houk
 Horizon Kinetics LLC
 470 Park Avenue South
 New York, NY 10016




DOCS_LA:333137.1 23629/001                           4
                 Case 20-12694-BLS        Doc 1-1       Filed 10/26/20   Page 5 of 8



 Matthew Epstein
 Evermore Global
 89 Summit Avenue
 3rd Floor
 Summit, NJ 07901


 Mimesis Capital Partners LLC
 Adam Kalkin
 40 Quimby Lane
 Bernardsville, NJ 07924


 Miriam Martinez
 Emergent Capital, Inc.
 1200 North Federal Hwy
 Suite 200
 Boca Raton, FL 33432


 Nelson Mullins Riley & Scarborough LLP
 Steven Ellison
 One North Clematis Street, Suite 500
 West Palm Beach, FL 33401


 New York State Nurses Association Pension Plan
 P.O. Box 12430
 Albany, NY 12212


 NYROY* Acct # 1514
 c/o Royal Bank of Canada - Portfolio Serrvices Group
 Attention: Portfolio Service Group
 200 Vesey Street, 14th Floor
 New York, NY 10281-8098


 Office of the United States Trustee
 J. Caleb Boggs Federal Building
 844 N. King Street #2207
 Wilmington, DE 19801


 Opal Sheppard Opportunities Fund I LP
 40 Lake Bellevue Drive
 Suite 245
 Bellevue, WA 98005


DOCS_LA:333137.1 23629/001                         5
                 Case 20-12694-BLS       Doc 1-1   Filed 10/26/20   Page 6 of 8




 Pat Curry / PJC Investments, LLC
 204 Woodhew Drive
 Woodway, TX 76712


 Patrick Brennan
 Brennan Asset Management, LLC
 1 Sea Breeze Court
 Napa, CA 94559


 RCK Holdings LLC
 c/o Ironsides Partners LLC
 100 Summer Street
 Suite 2705
 Boston, MA 2110


 Reed Smith LLP
 Casey D. Laffey, Esq.
 599 Lexington Avenue
 29th Floor
 New York, NY 10022


 Regents of the University of Michigan
 5082 Wolverine Tower
 3003 S. State Street
 Ann Arbor, MI 48109-1287


 Rob Fink
 34 Wotton Road
 Essex Fells, NJ 07021


 Robert C. Knapp
 Ironside Partners, LLC
 100 Summer Street
 Suite 2705
 Boston, MA 02110


 Roy J. Patterson
 River City Management, LLC
 13616 California Street


DOCS_LA:333137.1 23629/001                     6
                 Case 20-12694-BLS           Doc 1-1       Filed 10/26/20   Page 7 of 8



 Suite 110
 Omaha, NE 68154


 RSM US LLP
 Kesh Iyer & Kenton Thompson
 300 S. Tyron Street
 Suite 1500
 Charlotte, NC 28202


 Senior Secured Notes Trustee
 Wilmington Trust, N.A., as Indenture Trustee
 Attention: Capital Markets Insurance Services
 300 Park Street, Suite 390
 Birmingham, Michigan 48009


 Sirius International Insurance Corp
 Birger Jarlsgatan 57B
 SE-113 96 Stockholm
 Sweden,


 Sirius International Insurance Corp. (publ) (a/c xx138)
 Birger Jarlsgatan 57B
 SE-113 96 Stockholm
 Sweden,


 Sirius International Insurance Corp. (publ) (a/c xx140)
 Birger Jarlsgatan 57B
 SE-113 96 Stockholm
 Sweden,


 SMT Nominees (UK) Limited Client A/C FREYCOR
 1st Floor
 155 Bishopsgate
 London EC2M 3XU UK,


 The Regents of the University of Michigan
 890 Summit Avenue
 Summit, NJ 07901




DOCS_LA:333137.1 23629/001                           7
                 Case 20-12694-BLS         Doc 1-1   Filed 10/26/20   Page 8 of 8



 U.S. Securities and Exchange Commission
 Attn: Bankruptcy Counsel
 444 South Flower Street, Suite 900
 Los Angeles, CA 90071-9591


 Winston & Strawn LLP
 35 W. Wacker Drive
 Chicago, IL 60601-9703


 Young Conaway Stargatt & Taylor, LLP
 Matthew B. Lunn, Esq.
 Rodney Square
 1000 North King Street
 Wilmington, DE 198901




DOCS_LA:333137.1 23629/001                       8
